DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claims 10 and 14, the recitation of “…the capacity of said circulation pump being controlled so that the flow rate of the aqueous medium circulated through said aqueous medium circuit decreases in a case in which a heat-source-side outlet/inlet pressure difference is equal to or less than a predetermined heat-source-side low differential pressure protection pressure difference,” renders the claim indefinite where the particular structure, materials or steps for accomplishing the function or achieved result is not recited and thus the claim may cover all means for the recited function.  For example, Applicant in 0122 has specified a controller is used to perform various operations and controls, and the omission of the controller in the claim, to control the capacity of the pump, does not necessarily provided all of the elements necessary to use the invention.  Please amend for clarity. See MPEP 2173.05(g); MPEP 2172.01.


Regarding Claim 11, the recitation of “…wherein the capacity of said circulation pump is controlled so that the aqueous medium outlet/inlet temperature is equal to a predetermined target aqueous medium outlet/inlet temperature difference in a case in which said heat-source-side outlet/inlet pressure difference is greater than said heat-source-side low differential pressure protection pressure difference,” renders the claim indefinite where the particular structure, materials or steps for accomplishing the function or achieved result is not recited and thus the claim may cover all means for the recited function.  For example, Applicant in 0122 has specified a controller is used to perform various operations and controls, and the omission of the controller in the claim, to control the capacity of the pump, does not necessarily provided all of the elements necessary to use the invention.  Please amend for clarity. See MPEP 2173.05(g); MPEP 2172.01.

Regarding Claim 15, the recitation of “…wherein the capacity of said circulation pump is controlled so that the aqueous medium outlet/inlet temperature difference is equal to a predetermined target aqueous medium outlet/inlet temperature difference in a case in which said usage-side outlet/inlet pressure difference is greater than said usage-side low differential pressure protection pressure difference,” renders the claim indefinite where the particular structure, materials or steps for accomplishing the function or achieved result is not recited and thus the claim may cover all means for the recited function.  For example, Applicant in 0122 has specified a controller is used to perform various operations and controls, and the omission of the controller in the claim, to control the capacity of the pump, does not necessarily provided all of the elements necessary to use the invention.  Please amend for clarity. See MPEP 2173.05(g); MPEP 2172.01.



Regarding Claim 20, the recitation of “…wherein a rotational speed of the aqueous medium circulation pump is increased when the temperature difference is greater than a target temperature difference, and the rotational speed of the aqueous medium circulation pump is decreased when the temperature difference is less than the target temperature difference,” renders the claim indefinite where the particular structure, materials or steps for accomplishing the function or achieved result is not recited and thus the claim may cover all means for the recited function.  Please amend for clarity. See MPEP 2173.05(g)

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 17 and 18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimi (JP2007298221A) and Yamaguchi et al. (JP2004132647A) in view of Nakabayashi et al. (JP2006024430A).

Regarding Claim 1, Yoshimi teaches a heat pump system [fig 1] comprising: a heat source unit [2] having
a heat-source-side compressor [21] arranged to compress a heat-source-side refrigerant [0057; 0058];
a heat-source-side heat exchanger [22], and 
a heat-source-side switching valve [V1] switchable between a heat-source-side radiating operation state in which said heat-source-side heat exchanger [22] functions as a radiator of a heat-source-side refrigerant, and a heat-source-side evaporating operation state in which said heat-source-side heat exchanger [22] functions as an evaporator of the heat-source -side refrigerant [0059];
a discharge refrigerant communication tube [52] capable of directing the heat-source-side refrigerant to the outside of said heat source unit [2] from a discharge of said heat-source-side compressor [21] in said heat-source-side radiating operation state and said heat-source-side evaporating operation state of said heat-source-side switching valve [V1; 0047; 0082]; 
a liquid refrigerant communication tube [51] capable of directing the heat-source-side refrigerant to the outside of said heat source unit [2] from an outlet of said heat-source-side heat exchanger [22] functioning as a radiator of the heat-source-side refrigerant in said heat-source-side radiating operation state of said heat-source-side switching valve [V1], and introducing the heat-source-side refrigerant into an inlet of said heat-source-side heat exchanger [22] functioning as an evaporator of the heat-source-
a gas refrigerant communication tube [53] capable of introducing the heat-source-side refrigerant into an intake of said heat-source-side compressor [21] from outside said heat source unit [2; 0047; 0069];
a first usage unit [3a] connected to said discharge refrigerant communication tube [52] and said liquid refrigerant communication tube [51], the first usage unit having a first usage-side heat exchanger [31a] capable of functioning as a radiator of the heat-source-side refrigerant introduced from said discharge refrigerant communication tube [52], and the first usage unit being capable of performing operation in which the heat-source-side refrigerant radiated in said first usage-side heat exchanger [31a] is directed to said liquid refrigerant communication tube [51; 0047; 0053; 0090; 0102]; and 
a second usage unit [3c] connected to said liquid refrigerant communication tube [51] and said gas refrigerant communication tube [53], the second usage unit having a second usage-side heat exchanger [31c] capable of functioning as an evaporator of the heat-source-side refrigerant introduced from said liquid refrigerant communication tube [51] in said heat-source-side radiating operation state of said heat-source-side switching valve [V1], and the second usage unit being capable of directing the heat-source-side refrigerant evaporated in said second usage-side heat exchanger [31c] to said gas refrigerant communication tube [53], and performing operation in which an air medium is cooled by evaporation of the heat-source-side refrigerant in said second usage-side heat exchanger [31c; 0047; 0085; 0090; 0102];
the first usage unit [3a] being capable of performing operation in which the heat-source-side refrigerant radiated in said first usage-side heat exchanger [31a] is directed to said liquid refrigerant communication tube [0082];

Yoshimi does not explicitly teach said first usage-side heat exchanger being arranged to exchange heat with the heat- source-side refrigerant introduced from said discharge refrigerant communication tube and a usage-side refrigerant other than the heat-source-side refrigerant; 
said first usage unit further having a usage-side compressor arranged to compress the usage-side refrigerant, a refrigerant/water heat exchanger capable of functioning as a radiator of the usage-side refrigerant and heating the aqueous medium; and an aqueous medium is heated by radiation of the heat-source-side refrigerant; and an aqueous medium circulation pump to pressurize the aqueous medium, the aqueous medium circulation pump being controlled based on a temperature difference of the aqueous medium at an inlet and an outlet of the refrigerant/water heat exchanger in the aqueous medium circuit in which the aqueous medium circulation pump is disposed.
However, Yamaguchi teaches a hot water supply apparatus [0001] having a first usage-side heat exchanger [24] being arranged to exchange heat with a heat- source-side refrigerant introduced from said discharge refrigerant communication tube [at least at P3] and a usage-side refrigerant other than the heat-source-side refrigerant [at least the refrigerant in system 20; 0039, 0040]; 
the first usage unit further having a usage-side compressor [21] arranged to compress the usage-side refrigerant, [0040]; a refrigerant/water heat exchanger [22] capable of functioning as a radiator of the usage-side refrigerant and heating the aqueous medium [0040]; and an aqueous medium is heated by radiation of the heat-source-side refrigerant [0040]; and an aqueous medium circulation pump [31] to pressurize the aqueous medium [0040] where one of ordinary skill in the art could have 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Yoshimi to have said first usage-side heat exchanger being arranged to exchange heat with the heat- source-side refrigerant introduced from said discharge refrigerant communication tube and a usage-side refrigerant other than the heat-source-side refrigerant; 
said first usage unit further having a usage-side compressor arranged to compress the usage-side refrigerant, a refrigerant/water heat exchanger capable of functioning as a radiator of the usage-side refrigerant and heating the aqueous medium; and an aqueous medium is heated by radiation of the heat-source-side refrigerant; and an aqueous medium circulation pump to pressurize the aqueous medium in view of the teachings of Yamaguchi where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a hot water supply unit the has simple construction and is inexpensive.
Lastly, Nakabayashi teaches control of a circulation pump [0013] having where an aqueous medium circulation pump [8] is being controlled based on a temperature difference of the aqueous medium at an inlet and an outlet of a heat exchanger in the aqueous medium circuit in which the aqueous medium circulation pump is disposed [0041] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Yoshimi to have the aqueous medium circulation pump being controlled based on a temperature difference of the aqueous medium at an inlet and an outlet of the refrigerant/water heat exchanger in the aqueous medium circuit in which the aqueous medium circulation pump is disposed in view of the teachings of Nakabayashi where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. control the water temperature to a predetermined temperature.
Regarding the limitation “wherein the aqueous medium circulation pump is disposed between the outlet of the refrigerant/water heat exchanger and the hot water storage unit,” whereas  Yamaguchi teaches wherein the aqueous medium circulation pump [31] is disposed between the inlet of the refrigerant/water heat exchanger [22] and the hot water storage unit [32; fig 3] a person skilled in the art at the time of the invention would find the arrangement of having the aqueous medium circulation pump is disposed between the outlet of the refrigerant/water heat exchanger and the hot water storage unit obvious where the shifting of the position of the pump would not modify the operation of the device particularly when it has been held that the rearrangement of parts is an obvious matter of design choice and involve only routine skill in the art.  (MPEP 2144.04 VIC).
For clarity, see also MPEP 2114 II, where the manner of operating a device does not differentiate an apparatus claim from the prior art.  For example, Applicant describes how the pump is controlled i.e. based upon a temperature difference of an aqueous medium but does not claim any structural elements such as a controller that would 

Regarding Claim 2, Yoshimi, as modified, teaches the invention of Claim 1 above and Yoshimi teaches a usage-side switching valve [V10a; V11a] switchable between an aqueous-medium heating operation state in which said first usage-side heat exchanger functions as a radiator of tire heat-source-side refrigerant introduced from said discharge refrigerant communication tube [0081; 0082]; and 
an aqueous-medium, cooling operation state in which said first usage-side heat exchanger functions as an evaporator of the heat-source-side refrigerant introduced from said liquid refrigerant communication tube [0081; 0087]; 
said first usage unit being further connected to said gas refrigerant communication tube [0081; 0082; fig 1]; and 
said first usage unit being capable of performing operation in which the heat-source-side refrigerant radiated in said first usage-side heat exchanger is directed to said liquid refrigerant communication tube, and the aqueous medium, is heated by radiation of the heat-source-side refrigerant in said first usage-side heat exchanger in said aqueous-medium heating operation state of said usage-side switching valve [0081; 0082];
and performing operation in which the heat-source-side refrigerant evaporated in said first usage-side heat exchanger is directed to said gas refrigerant communication tube, and the aqueous medium is cooled by evaporation of the heat-source-side refrigerant in said first usage-side heat exchanger in said aqueous-medium cooling operation state of said usage-side switching valve [0081; 0082].


Regarding Claim 9, Yoshimi, as best understood in light of the amendment filed, as modified, teaches the invention of Claim 1 above and Yoshimi teaches where said first usage-side heat exchanger is arranged to exchange heat between the heat-source-side refrigerant and the aqueous medium [As modified above, see the rejection of Claim 1 above for detailed discussion].
See also MPEP 2114 II, where the manner of operating a device does not differentiate an apparatus claim from the prior art. [See also detailed discussion at claim 1 above].

Regarding Claim 17, Yoshimi, as modified, teaches the invention of Claim 1 above and Yoshimi teaches where a plurality of said second usage units are connected to each other in parallel via said liquid refrigerant communication tube and said gas refrigerant communication tube [fig 1].

Regarding Claim 18, Yoshimi, as modified, teaches the invention of Claim 1 above and Yoshimi teaches where a plurality of said first usage units are    connected to each other in parallel via said  discharge refrigerant communication tube and said liquid refrigerant communication tube [fig 1].



Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimi (JP2007298221A), Yamaguchi et al. (JP2004132647A) and Nakabayashi et al. (JP2006024430A) as applied to claim 1 above, and further in view of Yoon et al. (US2006/0179868).

Regarding Claim 3, Yoshimi, as modified, teaches the invention of Claim 1 above and Yoshimi teaches wherein said gas refrigerant communication tube [53] is capable of introducing the heat-source-side refrigerant to an intake of said heat-source-side compressor from outside said heat source unit in said heat-source-side radiating operation state of said heat-source-side switching mechanism [As modified above, see the rejection of Claim 1 for detailed discussion]; and the heat pump system further comprises a usage-side switching mechanism switchable between an aqueous-medium heating operation state in which said first usage-side heat exchanger functions as a radiator of the heat-source-side refrigerant introduced from said discharge refrigerant communication tube, and an aqueous-medium cooling operation state in which said first usage-side heat exchanger functions as an evaporator of the heat-source-side refrigerant introduced from said liquid refrigerant communication tube, [As modified above, see the rejection of Claim 2 above for detailed discussion];
said first usage unit being-further connected to said gas refrigerant communication tube [fig 1], and said first usage unit being capable of
performing operation in which the heat-source-side refrigerant radiated in said first usage-side heat exchanger is directed to said liquid refrigerant communication tube, and the aqueous medium is heated by radiation of the heat-source-side refrigerant in said first usage-side heat exchanger in said aqueous-medium heating operation state of said usage-side switching mechanism, and performing operation in which the heat-source-side refrigerant evaporated in said first usage-side heat exchanger is directed to 
a defrosting operation being performed in which said heat-source-side heat exchanger is caused to function as a radiator of the heat-source-side refrigerant, and said second usage-side heat exchanger is caused to function as an evaporator of the heat-source-side refrigerant by placing said heat-source-side switching mechanism in said heat-source-side radiating operation state [0094; 0097]; and
said first usage-side heat exchanger [3a] is caused to function as an evaporator of the heat-source-side refrigerant by placing said usage-side switching mechanism [As modified above, see the rejection of Claim 2 for detailed discussion] in said aqueous-medium cooling operation state in a case in which defrosting of said heat-source-side heat exchanger is determined to be necessary [0094; 0097; 0081; where one skilled in the art would recognize that the flow of refrigerant in a cooling operation is the same as the flow of refrigerant in a defrosting operation.
Yoshimi does not explicitly teach where the gas refrigerant communication tube directs the heat-source-side refrigerant to the outside of said heat source unit from a discharge of said heat-source-side compressor in said heat-source-side evaporating operation state of said heat-source-side switching mechanism, and said second usage unit is capable of performing operation in which said second usage-side heat exchanger functions as a radiator of the heat-source-side refrigerant introduced from said gas 
However, Yoon teaches an air conditioner [0002] having where a gas refrigerant communication tube [50] directs a heat-source-side refrigerant to the outside of a heat source unit [10] from a discharge of a heat-source-side compressor [14] in a heat-source-side evaporating operation state of a heat-source-side switching mechanism [16, 18; 0056; fig 5], and a usage unit [20] is capable of performing operation in which
a usage-side heat exchanger [38] functions as a radiator of the heat-source-side refrigerant introduced from said gas refrigerant communication tube [50] in said heat-source-side evaporating operation state of said heat-source-side switching mechanism, the heat-source-side refrigerant radiated in said second usage-side heat exchanger is directed to a liquid refrigerant communication tube [32], and the air medium is heated by radiation of the heat-source-side refrigerant in said usage-side heat exchanger [0056; 0057; fig 5] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. improve the heating efficiency of the system [0067].
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Yoshimi to have where the gas refrigerant communication tube directs the heat-source-side refrigerant to the outside of said heat source unit from a discharge of said heat-source-side compressor in said heat-
said second usage-side heat exchanger functions as a radiator of the heat-source-side refrigerant introduced from said gas refrigerant communication tube in said heat-source-side evaporating operation state of said heat-source-side switching mechanism, the heat-source-side refrigerant radiated in said second usage-side heat exchanger is directed to said liquid refrigerant communication tube, and the air medium is heated by radiation of the heat-source-side refrigerant in said second usage-side heat exchanger in view of the teachings of Yoon where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the heating efficiency of the system.
See also MPEP 2114 II, where the manner of operating a device does not differentiate an apparatus claim from the prior art. [See also detailed discussion at claim 1 above].

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimi (JP2007298221A), Yamaguchi et al. (JP2004132647A),Nakabayashi et al. (JP2006024430A) and Yoon et al. (US2006/0179868) as applied to claim 3 above, and further in view of Behr et al. (RE33775).

Regarding Claim 4, Yoshimi, as modified, teaches the invention of Claim 3 above and whereas Yoshimi, as modified, teaches where the usage-side heat exchanger functions as an evaporator during a defrosting operation [As modified above, see the rejection of Claim 3 for detailed discussion].

However, Behr teaches a method for controlling a refrigeration system [col 1, lines 19-24] having where functioning of a heat exchanger as an evaporator of a heat-source-side refrigerant is stopped in a case in which temperature of the heat exchanger cooled by evaporation of the heat-source-side refrigerant in the  heat exchanger is equal to or less than a predetermined freezing-lower-limit temperature during a defrosting operation [col 8, lines 1-39; where one skilled in the art would recognize that the temperature of the heat exchanger is a proxy for temperature of the aqueous medium] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. prevent the heat exchanger from falling below a determined temperature.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Yoshimi to have where functioning of said first usage-side heat exchanger as an evaporator of the heat-source-side refrigerant is stopped in a case in which temperature of the aqueous medium cooled by evaporation of the heat-source-side refrigerant in said first usage-side heat exchanger is equal to or less than a predetermined freezing-lower-limit temperature in view of the teachings of Behr where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. prevent the heat exchanger from falling below a determined temperature.

Additionally, because the invention can be practiced without “the temperature of the aqueous medium being equal to or less than a predetermined freezing-lower-limit temperature,” then “the functioning of said first usage-side heat exchanger as an evaporator of the heat-source-side refrigerant being stopped” is NOT required by the broadest reasonable interpretation of the claim.  Thus the limitation is not given patentable weight.  See MPEP 2111.04 II 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimi (JP2007298221A), Yamaguchi et al. (JP2004132647A),Nakabayashi et al. (JP2006024430A) and Yoon et al. (US2006/0179868) as applied to claim 3 above, and further in view of Kiuchi et al. (JP2003114071A).

Regarding Claim 5, Yoshimi, as modified, teaches the invention of Claim 3 above and Yoshimi teaches  a first usage-side flow rate adjustment valve [V9a] capable of varying flow rate of the heat-source-side refrigerant that flows through said first usage-side heat exchanger [0052], during said defrosting operation, control being performed to reduce an opening degree of the first usage-side flow rate adjustment valve in a case in which the temperature of the aqueous medium cooled by evaporation of the heat-source-side refrigerant in said first usage-side heat exchanger is equal to or less than a predetermined freeze-warming temperature [As modified above, see the rejection of Claim 4 for detailed discussion, where Behr teaches reducing the opening degree of an expansion valve when the temperature of an evaporator is less than a predetermined temperature].  Yoshimi does not explicitly teach where in a case in which a defrosting 
However, Kiuchi teaches an air conditioner [0001] having where in a case in which a defrosting operation time, which is an elapsed time from, a start of defrosting operation, is equal to or less than a predetermined defrosting operation set time, and defrosting of said heat-source-side heat exchanger is not completed, a predetermined defrosting time interval setting value until the start of the next defrosting of said heat-source-side heat exchanger is reduced [0024; 0048].  Kiuchi also teaches that this arrangement improves the comfortability of the system [0055].  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Yoshimi to have  where in a case in which a defrosting operation time, which is an elapsed time from, a start of defrosting operation, is equal to or less than a predetermined defrosting operation set time, and defrosting of said heat-source-side heat exchanger is not completed, a predetermined defrosting time interval setting value until the start of the next defrosting of said heat-source-side heat exchanger is reduced in view of the teachings of Kiuchi in order to  improve the comfortability of the system.
See also MPEP 2114 II, where the manner of operating a device does not differentiate an apparatus claim from the prior art. [See also detailed discussion at claim 1 above].


Claims 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimi (JP2007298221A), Yamaguchi et al. (JP2004132647A) and Nakabayashi et al. (JP2006024430A) as applied to claim  1 above, and further in view of Mishima et al. (JP2004011950A).

Regarding Claims 10 and 14, Yoshimi, as modified, teaches the invention above but does not explicitly teach an aqueous medium circuit through which an aqueous medium circulates in order to exchange heat with the heat-source-side refrigerant in said first usage-side heat exchanger, the aqueous medium circuit having the aqueous medium circulation pump, the aqueous medium circulation pump being a variable-capacity' circulation pump,
the capacity of said circulation pump being controlled so that the flow rate of the aqueous medium circulated through said aqueous medium circuit decreases in a case in which a heat-source-side outlet/inlet pressure difference is equal to or less than a predetermined heat-source-side low differential pressure protection pressure difference, and the heat-source-side outlet/inlet pressure difference being the difference between the pressure of the heat-source-side refrigerant in the discharge of said heat-source-side compressor and the pressure of the heat-source-side refrigerant in the intake of said heat-source-side compressor
However, Mishima teaches a heat storage device [Page 1] having an aqueous medium circuit [3] through which an aqueous medium circulates in order to exchange heat with the heat-source-side refrigerant in said first usage-side heat exchanger [9], the aqueous medium circuit having a variable-capacity circulation pump [23], the capacity of said circulation pump being controlled so that the flow rate of the aqueous medium circulated through said aqueous medium circuit decreases in a case in which a heat-source-side outlet/inlet pressure difference is equal to or less than a predetermined heat-
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Yoshimi to have an aqueous medium circuit through which an aqueous medium circulates in order to exchange heat with the heat-source-side refrigerant in said first usage-side heat exchanger, the aqueous medium circuit having the aqueous medium circulation pump, the aqueous medium circulation pump being a variable-capacity' circulation pump, the capacity of said circulation pump being controlled so that the flow rate of the aqueous medium circulated through said aqueous medium circuit decreases in a case in which a heat-source-side outlet/inlet pressure difference is equal to or less than a predetermined heat-source-side low differential pressure protection pressure difference, and the heat-source-side outlet/inlet pressure difference being the difference between the pressure of the heat-source-side refrigerant in the discharge of said heat-source-side compressor and the pressure of the heat-source-side refrigerant in the intake of said heat-source-side compressor in view of the teachings of Mishima where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide heat exchange 
See also MPEP 2114 II, where the manner of operating a device does not differentiate an apparatus claim from the prior art. [See also detailed discussion at claim 1 above].

Claims 11, 12, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimi (JP2007298221A), Yamaguchi et al. (JP2004132647A), Nakabayashi et al. (JP2006024430A) and Mishima et al. (JP2004011950A)as applied to claims 10 and 14 above, and further in view of Iritani (US5839655).

Regarding Claims 11 and 15, Yoshimi, as modified, teaches the Claim above and teaches a case in which said heat-source-side outlet/inlet pressure difference is greater than said heat-source-side low differential pressure protection pressure difference [As modified above, see the rejection of Claim 10 above for detailed discussion].  Yoshimi, as modified, does not explicitly teach where the capacity of said circulation pump is controlled so that an aqueous medium outlet/inlet temperature is equal to a predetermined target aqueous medium outlet/inlet temperature difference in ; and the aqueous medium, outlet/inlet temperature difference is the difference between the temperature of the aqueous medium in an outlet of said first usage-side heat exchanger and the temperature of the aqueous medium in an inlet of said first usage-side heat exchanger.
However, Iritani teaches a control scheme of a circulation pump [col 1, lines 38-44] where a capacity of the circulation pump [5] is controlled so that an aqueous medium outlet/inlet temperature is equal to a predetermined target aqueous medium outlet/inlet temperature difference [col 4, lines 4-67; where T0, T1, etc. represent 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Yoshimi to have  where the capacity of said circulation pump is controlled so that an aqueous medium outlet/inlet temperature is equal to a predetermined target aqueous medium outlet/inlet temperature difference in ; and the aqueous medium, outlet/inlet temperature difference is the difference between the temperature of the aqueous medium in an outlet of said first usage-side heat exchanger and the temperature of the aqueous medium in an inlet of said first usage-side heat exchanger in view of the teachings of Iritani in order to  improve the efficiency of the system.
See also MPEP 2114 II, where the manner of operating a device does not differentiate an apparatus claim from the prior art. [See also detailed discussion at claim 1 above].

Regarding Claims 12 and 16, Yoshimi, as modified, teaches the invention above and Mishima teaches where said target aqueous medium outlet/inlet temperature difference is increased in a case in which said heat-source-side outlet/inlet pressure difference is equal to or less than said heat-source-side low differential pressure protection pressure difference [As modified above, see the rejection of Claim 1 above for detailed discussion, where one skilled in the art would recognize that reducing pump capacity necessarily increases heat exchanger inlet/outlet temperature differential].
 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimi (JP2007298221A), Yamaguchi et al. (JP2004132647A) and Nakabayashi et al. (JP2006024430A) as applied to claim  1 above, and further in view of Tashiro (JP2007155232A).

Regarding Claim 20, Yoshimi, as modified, teaches the invention of Claim 1 above but does not teach where a rotational speed of the aqueous medium circulation pump is increased when the temperature difference is greater than a target temperature difference, and the rotational speed of the aqueous medium circulation pump is decreased when the temperature difference is less than the target temperature difference.
However, Tashiro teaches chilled water circulation system [0001] where a rotational speed of a circulation pump [5] is increased when the temperature difference is greater than a target temperature difference, and the rotational speed of the circulation pump is decreased when the temperature difference is less than the target temperature difference [0052; 0055; 0061; figs 1 & 2; where at S3 it is determined if a temperature difference is lower than a target value or higher than a target value.  If lower than a target value the system lowers the frequency at S6. If higher than a target value the system increases the frequency at S14] where one of ordinary skill in the art could have 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Yoshimi to have where a rotational speed of the aqueous medium circulation pump is increased when the temperature difference is greater than a target temperature difference, and the rotational speed of the aqueous medium circulation pump is decreased when the temperature difference is less than the target temperature difference in view of the teachings of Tashiro where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. improve energy efficiency of the system.


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimi (JP2007298221A), Yamaguchi et al. (JP2004132647A), Nakabayashi et al. (JP2006024430A) and Tashiro (JP2007155232A)  as applied to claim 20 above, and further in view of Kuroda (JP2008032376A).

Regarding Claim 21, Yoshimi, as modified, teaches the invention of Claim 1 above but does not teach wherein a switching valve disposed downstream of the aqueous medium circulation pump supplies the aqueous medium from the aqueous medium circulation pump to at least one of the hot-water storage unit and a hot-water air-warming unit.

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Yoshimi to  have wherein a switching valve disposed downstream of the aqueous medium circulation pump supplies the aqueous medium from the aqueous medium circulation pump to at least one of the hot-water storage unit and a hot-water air-warming unit in view of the teachings of Kuroda in order to provide a system having multiple modes of operation and thereby make the system more flexible.

Response to Arguments
a)
On pages 12-14 of the remarks, Applicant argues with respect to Claim 20 that the rejection pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is improper.  Applicant's arguments have been considered but are not persuasive. 
 
As reiterated in the 112 rejection above, claims containing functional language must recite the particular structure that accomplishes the function or achieved results.  Additionally, where Applicant has identified structure necessary for accomplishing the function and/or 

b)

On pages 14-207 of the remarks, Applicant argues with respect to Claim 1 that Yoshimi (JP2007298221A, hereinafter “Yoshimi”) as modified by Yamaguchi et al. (JP2004132647A, hereinafter “Yamaguchi”) does not teach “...wherein the aqueous medium circulation pump is disposed between the outlet of the refrigerant/water heat exchanger and the hot water storage unit.”  Applicant's arguments have been considered but are not persuasive. 
 In response to Applicant’s arguments, the Office again relies upon the legal precedent recited in MPEP 2144.04 C and where Applicant has not disclosed any criticality to having the pump disposed in the claimed location.  To reiterate, Yamaguchi teaches wherein the aqueous medium circulation pump [31] is disposed between the inlet of the refrigerant/water heat exchanger [22] and the hot water storage unit [32; fig 3] and a person skilled in the art at the time of the invention would find the arrangement of having the aqueous medium circulation pump is disposed between the outlet of the refrigerant/water heat exchanger and the hot water storage unit obvious where the shifting of the position of the pump would not modify the operation of the device particularly when it has been held that the rearrangement of parts is an obvious matter of design choice and involve only routine skill in the art.  (MPEP 2144.04 VIC). Therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763